                 Case 3:21-cv-00964-L-JLB Document 4 Filed 07/23/21 PageID.23 Page 1 of 1
 Silverman Theologou, LLP
 Rea Stelmach, Esq. (SBN 296671)
 11630 Chayote St. Suite 3,
 Los Angeles, CA 90049
 (213) 226-6922
 Attorney for Plaintiff REXEL USA, Inc.



                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA, for the use and                            CASE NUMBER
 benefit of:
 REXEL USA, INC., a Delaware corporation,                               21-CV-00964-L-JLB
                                                      Plaintiff(s),
                                  v.
SOUZA CONSTRUCTION, INC., a California Corporation;
BRAC ELECTRIC, INC., a California Corporationl; ARTHUR                      NOTICE OF DISMISSAL PURSUANT
F. GALLAGHER & CO. INSURANCE BROKERS OF CALIFORNIA                           TO FEDERAL RULES OF CIVIL
INC., F/K/A BUCKMAN-MITCHELL, INC.; a California
Corporation; DOES 1 through 30, inclusive                                        PROCEDURE 41(a) or (c)
                                                    Defendant(s).

 PLEASE TAKE NOTICE: (Check one)

     G This action is dismissed by the Plaintiff(s) in its entirety.

     G The Counterclaim brought by Claimant(s)                                                                                is
       dismissed by Claimant(s) in its entirety.

     G The Cross-Claim brought by Claimants(s)                                                                                is
       dismissed by the Claimant(s) in its entirety.

     G The Third-party Claim brought by Claimant(s)                                                                           is
       dismissed by the Claimant(s) in its entirety.

     ✔ ONLY Defendant(s) ARTHUR F. GALLAGHER & CO. INSURANCE BROKERS OF CALIFORNIA
     G
          INC. F/K/A BUCKMAN-MITCHELL INC., a California Corporation
                                            ✔ Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
          is/are dismissed from (check one) G
          brought by UNITED STATES OF AMERICA, for the use and benefit of: REXEL USA, Inc.                                .

     The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




      7/23/21                                         /s/ Rea Stelmach
                    Date                                         Signature of Attorney/Party




 NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
       summary judgment, whichever first occurs.

          F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
          pleading or prior to the beginning of trial.



 CV-09 (03/10)             NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
